DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is response to Applicants’ AMENDMENT filed on 10/29/2020. 
Claims 11-13 and 21-60 were canceled.
The 101 and 103 rejections have been withdrawn due to the amendment dated 10/29/2020 (pages 6-12). 
Claims 1-10 and 14-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-10 and 14-20 are allowed in light of the update of the searches. 
As a whole, no relevant prior arts found or failed to teach or suggest as claimed limitations or features in the independent claims 1 and 20:    
“facilitating optimized distribution for data e.g. records, for computer, involves storing each of objects of groups at one of set of non-transitory computer readable storage medium locations based on assigning groups to addresses: computing a set of parameter values for each of a set of data objects, and grouping the set of data objects based on the set of parameter values and a set of predefined rules for producing a set 
	

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH LY whose telephone number is (571) 272-4039, via E-Mail: ANH.LY@USPTO.GOV (with your (attorney’s) approval statement by a Written Authorization see MPEP 502.03) or fax to (571) 273-4039 (Examiner’s direct fax number). The examiner can normally be reached on flexible schedule MONDAY – FRIDAY from 6:15 AM – 3:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Central Fax Center: (571) 273-8300.
/ANH LY/
Primary Examiner, Art Unit 2162
DEC 21st, 2020